       Case 2:18-cr-00512-MWF Document 45 Filed 05/05/20 Page 1 of 2 Page
                                                                      FILEDID #:274
                                                                           RICT COURT        DIST
                                                                                  CLERK U.S.

                                                 COURT
                          UNITED STATES DISTRICT                                        t~ nY — 5 ~1 ~(,~
                                             CALIFORNIA
                         CENTRAL DISTRICT OF
                                                                                                       CALIFORN?A
                                                                                 CENTRAL DISTRICT OF      DEPUTY
                                                                                 gy
                                                   -GEN         ERAL
                                  CRIMINAL MINUTES
                                                                         Date           5 Z-c~Z~
                                         — ~~~
.Case Na          ~ ~l - — C~ ~ ~j~%~~ Z
Tine         United States v.



                            J. Standish
Present: The Honorable Gail
                                                                            n/a
                          ~ ~• ~oran 7.~
                                                                 Court Reporter /Recorder
                  Deputy Clerk
                                                               Attorneys Present for Defendant:
        Attorneys Present for Government:
                                                                                1'l~a
                        n/a
                                                 TENTION —SUPERVI                          SED
 Proceedings:           (IN CHAMBERS)ORDER OF DE
                        RELEASE ALLEGATION
                                                                                                  cedure
                   con duc ted a det ent ion hea  rin g pur suant to Federal Rule of Criminal Pro
       The Court                                                                           ions) of the
            and 18 U.S .C.  § 314 3(a ) fol low '   Defendant's arrest for alleged violat
 32.1(a)(6)
                                            supervised release.
 terms of Defendant's ❑probation /
           The Court finds that
                     Def end ant has  not car rie d his /her burden of establishing by clear and
        A.                                                                                   released
       ncing evi nce tha t Def end ant wil l app ear for further proceedings as required if
 convi
                                             based on:
 [18 U.S.C. § 3142(b-c)]. This finding is
                  ❑     Lack of bail resources

                         Refusal to interview with Pretrial Services

                  D      No stable residence or employment
                                                                  s of probation, parole, or release
                         Previous failure to appear or violation

                  ❑      Ties to foreign countries

                         Allegations in petition




                                                                                                           Page 1 of t
                                                       .~"'"' ""•,"^•'
        Case 2:18-cr-00512-MWF Document 45 Filed 05/05/20 Page 2 of 2 Page ID #:275


                        UNITED STATES DISTRICT COURT
                                               IFORNIA
                       CENTRAL DISTRICT OF CAL

                                                                         AL
                             CRIMINAL MINUTES -GENER
                                                                              Date   5 5 ~a~
Case No.         C~~ ~ —OF/o1- ~I~f W~
Title      United States v. ~~

                                                                establishing by clear and
      B.           Defendant has not carried his/her burden of
                                            endanger the safety of any other person or the
convincing e ide ce that Defendant will not
                                               This finding is based on:
community if released [18 U.S.C. § 3142(b-c)].
             ❑      Nature of previous criminal convictions
                    Allegations in petition
                     Substance abuse
                     Already in custody on state or federal offense



                                                  * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




                                       ^r••••*~.. ~+~~~nTcc   GGNFRAI.                         PagOZOfZ
